Citation Nr: 9904438	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  94-09 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran, who served on active duty from September 1951 to 
September 1977, died in February 1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) at Roanoke, Virginia.  The 
appellant's claim was received in March 1992 and the initial 
RO denial leading to this appeal was in April 1992.  She had 
a personal hearing before the signatory Board member at the 
RO in October 1993.  The Board remanded the case in February 
1996 for additional medical records, especially for any 
evidence from the bacteriologist and radiologist who treated 
the veteran prior to his death regarding possible infections 
and complications from diabetes mellitus which was service 
connected at the time of his death.  The purpose of the 
remand has been met, and the case has been returned to the 
Board.  The Board then requested an independent medical 
expert's opinion regarding the case in September 1998.  That 
opinion was received in December 1998.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.  

2.  The veteran, who served on active duty from September 
1951 to September 1977, died in February 1992 from metastatic 
penile carcinoma.  

3.  At the time of death, service connection was established 
for diabetes mellitus, rated as 10 percent disabling.  

4.  Penile cancer was not shown to have been present during 
or until many years following active service, and was not 
caused or permanently worsened by service- connected diabetes 
mellitus.  

5.  The veteran's death was not caused or materially 
influenced by service-connected diabetes mellitus.  


CONCLUSIONS OF LAW

1.  Penile cancer was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in 
service, nor was it proximately due to, the result of, or 
aggravated by service-connected diabetes mellitus.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303,3.307, 3.309 (1998).  

2.  Service connected diabetes mellitus did not cause or 
contribute substantially or materially to cause the veteran's 
death from metastatic penile cancer.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran, who served on active duty from September 1951 to 
September 1977, died in February 1992.  The death certificate 
discloses that he was 58 years old and that he died at 
Sentara Hampton General Hospital.  The immediate, and only 
listed, cause of death was metastatic penile carcinoma, of 5 
months' duration.  No other significant conditions 
contributing to death were listed.  The death certificate was 
signed by J.F. Kessler, M.D.  It was not indicated whether an 
autopsy had been performed.  

At the time of death, service connection was in effect for 
diabetes mellitus, rated as 10 percent disabling.  

The service medical records show that repeated clinical 
evaluations of the veteran's genitourinary system were 
normal.  He was treated for acute, nonvenereal epididymitis 
in November and December 1952 and returned to duty.  A 
clinical evaluation of the genitourinary system in July 1955 
was normal and urinalysis was negative for any abnormality.  
In July 1975, he was treated for urethral discharge without 
dysuria or hematuria.  The penis had a thick, milky 
discharge.  Urethral culture and smear were taken.  The 
series of cultures and smears revealed rare epithelial and 
white blood cells and no bacterial infection by the end of 
July 1975.  The retirement examination in June 1977 revealed 
that the genitourinary system was clinically normal with 
urinalysis negative for any abnormality except rare white and 
red blood cells.  The results from glucose tolerance testing 
(GTT) were ultimately negative.  In August 1977, it was 
recorded that the GTT was not diagnostic.  In September 1977, 
he was termed not diabetic after diabetes mellitus had been 
provisionally diagnosed.  He had stated that his blood sugar 
level was over 230 milligrams percent.  This was on an oral 
surgery work-up.  

On a VA examination in December 1977, the genitourinary 
system was termed normal.  Adult onset diabetes mellitus, not 
insulin dependent, was diagnosed.  

The September 1991 report of a consultant at Sentara Hampton 
General Hospital reflects the impressions of a history of 
borderline diabetes mellitus.  Possible diabetes mellitus was 
also recorded.  As recorded in October 1991, the veteran's 
problems also included chronic obstructive pulmonary disease 
with a cigarette smoking history, hidradenitis suppurativa of 
the left groin, elevated cholesterol and left leg swelling.  
The presence of diabetes mellitus was doubted on one occasion 
in October 1991.  

The hospital summary report from Sentara Hampton General 
Hospital covering a period in September and October 1991 
shows that the veteran presented with swelling of the left 
lower extremity and left groin.  Severe cellulitis of the 
left groin was treated.  He had been given broad-spectrum 
antibiotic coverage without much relief or clearing.  He 
underwent wide excision with biopsy that revealed squamous 
cell carcinoma.  Cellulitis improved after radiotherapy and 
chemotherapy.  The final diagnoses were metastatic carcinoma 
of the glans penis and abscess of the left groin.  There was 
no mention of diabetes mellitus.  

A hospital report was received from Sentara Hampton General 
Hospital covering a period in January 1992.  It shows that 
the veteran had lost about 50 pounds and was suffering from 
hypercalcemia since the finding and treatment of cancer of 
the glans penis.  Metastatic disease was found and he was 
started on chemotherapy therefor.  Calcium slowly improved.  
He felt better.  Constipation, which had been a problem, 
abated.  He was eating and feeling well with minimal pain.  
The final diagnoses were metastatic penile carcinoma and 
hypercalcemia.  Diabetes mellitus was not mentioned.  


The terminal hospital report from Sentara Hampton General 
Hospital covers the period in February 1992, from hospital 
admission to death.  History was recorded that a liver 
ultrasound study in January 1992 showed likely liver 
metastases of squamous cell carcinoma.  Chemotherapy had been 
initiated and the veteran had tolerated this well until a few 
days prior to admission, when he developed jaundice and pain 
became uncontrollable.  He was treated with continuous 
infusion of morphine which did control his pain.  He was 
scheduled to be discharged on the day he died.  Early that 
day he experienced acute worsening of his mental status, 
became unresponsive, and expired despite supportive care.  
The terminal diagnosis was metastatic carcinoma of the penis 
involving the liver with progression on chemotherapy.  
Diabetes mellitus was not mentioned.  

A statement dated in October 1993 was received from John F. 
Kessler, M.D., indicating that the veteran's diabetes 
mellitus was contributory to his death in that it always 
seemed that diabetes mellitus increased the complications 
associated with cancer treatment and certainly predisposed 
the patient with it to infections and various things of that 
nature.  Dr. Kessler stated that he could not go so far as to 
say that diabetes mellitus caused the veteran's penile 
cancer, nor that it reduced the effectiveness of any 
treatment available for penile cancer.  He explained that 
even patients without diabetes mellitus tender to do very 
poorly with the disease.  The veteran's liver function 
abnormalities reportedly were clearly a result of metastatic 
disease involving the liver and really had little to do with 
his diabetes mellitus.  Dr. Kessler thought, in the broad 
sense, that it could be stated that diabetes mellitus was 
contributory but again not causative.  

The appellant had a Travel Board hearing at the RO later in 
October 1993.  She testified that she had been a registered 
nurse since 1975.  She referred to Dr. Kessler's statement 
which she felt linked service-connected diabetes mellitus and

penile cancer, the cause of the veteran's death.  Transcript 
(T.) at page 3 (3).  Dr. Kessler was identified as the 
veteran's primary oncologist.  She expressed Dr. Kessler's 
opinion that the veteran's overall health had been affected 
by diabetes mellitus and there had been many problems 
treating his many infections due to diabetes mellitus that it 
was very difficult to maintain his health while he was 
undergoing chemotherapy for cancer.  She testified that the 
doctors had indicated that any treatment for cancer would be 
complicated by diabetes mellitus and that many infections the 
veteran had had over the years were slow to heal because of 
diabetes mellitus.  T. at 7.  She recalled that, due to 
diabetes mellitus, she had had problems keeping the veteran 
nourished while he was being treated for cancer.  T. at 8.  
She felt that diabetes mellitus enhanced the progress of 
infections and total spread of the fatal cancer.  She 
recalled having been told by his treating physicians that 
something had gone wrong with his chemotherapy possibly 
because of diabetes mellitus.  T. at 9.  She testified that 
he had not been eating enough prior to his death and this 
caused blood sugar problems due to diabetes mellitus that 
were instrumental in his comatose condition just prior to 
death.  T. at 10.  The appellant attributed multiple 
sebaceous cyst infections to diabetes mellitus and recalled 
that cancer had been initially found at the site of a 
sebaceous cyst of the groin in 1991.  T. at 12-13. 

In May 1996, Donald C. Kersh, M.D., reported that the veteran 
had been seen in October 1991 with a 6-month history of left 
groin swelling.  A computerized tomogram had revealed left 
inguinal adenopathy as well as extensive pelvic adenopathy.  
A 3-centimeter mass on the glans penis was found to have been 
the primary site.  The veteran underwent radiotherapy to the 
pelvic nodal regions and the pelvis from October to December 
1991 and then underwent chemotherapy under the care of Dr. 
Kessler.  He ultimately expired secondary to progressive 
cancer.  

G. A. Ricciarelli, M.D., reported in September 1996 that the 
veteran was treated for hidradenitis from August 1989 to 
January 1992.  Dr. Ricciarelli believed that the veteran's 
diabetes mellitus could have been contributory to his 
condition.  In October 1996, Dr. Ricciarelli gave his source 
for feeling that there was a connection between diabetes 
mellitus and hidradenitis or furunculosis, which were termed 
synonymous.  He also based his opinion on 30 years of medical 
practice and observation of these disease entities.  

In September 1998, the Board requested an independent medical 
expert's opinion with respect to the following questions:  

(1)  Does the evidence of record show 
that diabetes mellitus caused or 
aggravated the veteran's metastatic 
penile carcinoma?  

(2)  Does the evidence of record show 
that diabetes mellitus caused the 
veteran's metastatic penile carcinoma to 
spread more rapidly?  

(3)  Does the evidence of record show 
that diabetes mellitus caused the 
treatment of the veteran's metastatic 
penile carcinoma to be less effective, or 
that diabetes mellitus caused 
complications in the treatment of the 
veteran's metastatic penile carcinoma.  

(4)  Does the evidence of record show 
that due to diabetes mellitus the veteran 
developed infections, and, if so, did 
those infections play any direct or 
contributory role in the veteran's death?  

(5)  Is there a relationship between the 
veteran's diabetes mellitus and his 
hidradenitis?  

(6)  Is there a relationship between the 
veteran's hidradenitis and his metastatic 
penile carcinoma?  

In December 1998, an opinion was received from a professor of 
medicine in the division of hematology/oncology at a well 
established medical school, as follows:  

I have reviewed the case of the veteran 
(social security number deleted), who 
served on active duty from September 1951 
to September 1977.  He died in February 
of 1992.  

His medical record reflects:  

1.The veteran was admitted in June of 
1991 for swelling of the left leg.  

2.  He had a history of surgery and 
medical treatment for presumed 
"hidradenitis" in 1989.  There is no 
tissue diagnosis to substantiate this nor 
is there other corroborative data.

3.  The clinical impression at the time 
of the initial diagnosis was severe 
cellulitis of the left leg with lymph 
adenopathy in the groin.  

4.  He was evaluated by an infectious 
disease consultant who on the basis of 
the history and physical findings 
recommended treatment for 
"hidradenitis" suppurativa of the left 
groin associated with chronic lymphedema 
with superimposed cellulitis in the face 
of a history of borderline diabetes 
mellitus.  In the consultants (sic) 
history he documents that there was no 
prior history of fever, chills, or 
nightsweats.  

5.  Due to lack of response to 
antibiotics a surgical consult. was 
called in.  Wide excision of 
"hidradenitis" was planned.  
Exploration revealed enlarged lymph nodes 
and abscess cavity.  Since the lymph 
nodes were hard, suggestive of neoplastic 
process, a lymph node biopsy was done.  
Frozen sections revealed metastatic 
squamous cell carcinoma in the left groin 
nodes with invasion of the skin.  There 
is no mention of "hidradenitis" in the 
pathology report.  

6.  A medical oncology consultation was 
obtained.  He describes an ulcerated 
lesion on the dorsal aspect of the glans 
penis along with a mass in the shaft of 
the penis.  This explained the primary 
source.  Historically, there is a 
documentation in the chart per the 
patient that his groin mass could have 
been there for at least a year.  

7.  Treatment for penile carcinoma with 
chemo-radiation therapy was initiated 
after appropriate post-surgical 
antibiotic therapy.  His clinical course 
was complicated by:  

a.  hypercalcemia which was 
appropriately treated;
b.  increasing abdominal pain, and 
progressive jaundice secondary to 
hepatic metastasis, hepatic failure 
and death in February 1992.  

Discussion

Diabetes Mellitus, Hidradenitis, 
Metastatic Penile Carcinoma

Though the veteran had a history of 
borderline "diabetes mellitus" the 
chart does not reflect that he had any 
classical history nor physical stigmata 
of uncontrolled diabetes mellitus.  He 
was treated with diet alone and never 
received oral hypoglycemic agents or 
insulin.  A urinalysis did not reveal 
proteinuria, glycosuria, ketonuria or 
evidence of urinary tract infection.  His 
hemoglobin AIC during one admission was 
normal and during another was slightly 
elevated.  This usually reflects the 
severity of the metabolic abnormality in 
the previous three months.  

There is no etiologic relationship 
between diabetes mellitus and penile 
carcinoma.  Diabetes mellitus is not 
known to facilitate nor aggravate 
metastatic spread in any cancer including 
penile cancer.  

The record does not reflect that diabetes 
mellitus in any way interfered with nor 
delayed the effective treatment for his 
penile cancer.  Further, there is 
documentation that he tolerated his 
chemotherapy very well.  There is no 
record of undue infectious complications 
like neutropenic fever or sepsis that 
interfered with treatment.  The evidence 
on record does not support that his death 
was caused by infections, though this 
could happen in a brittle or poorly 
controlled insulin dependent diabetic.  
His infection early on was expected with 
an ulcerated groin lesion.  

There is no relation between the 
veteran's diabetes mellitus and 
hidradenitis nor is there any 
relationship between the veteran's 
hidradenitis and metastatic penile 
carcinoma.  Hidradenitis if it did exist 
is at best a red herring, and confused 
the clinicians.  

In my opinion the veteran died of 
progressive metastatic disease to the 
skeleton, liver and possibly other 
organs.  

Skeletal metastasis is evidenced by 
increasing back pain on one admission, 
hypercalcemia on another admission along 
with evidence of bony lysis of the 
vertebrae on the CAT scan and with normal 
parathyroid hormone levels.  

Progressive liver metastasis is evidenced 
by clinically enlarging liver, rising 
hepatic enzymes, "LDH", alk. Phos., and 
right upper quadrant pain.  In addition 
clinical jaundice in the absence of 
intrahepatic biliary ductal dilatation 
and rising ammonia levels terminally, are 
all pathognomonic of hepatic metastasis 
and failure.  

His cancer was incidental to borderline 
diabetes mellitus.  There is no increased 
incidence of cancer among African 
Americans with diabetes mellitus nor 
increased death rates from cancer in this 
population.  

Legal Criteria

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For the disability to constitute a 
contributory cause, it must be shown that it contributed 
substantially or materially to death; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Service connected 
diseases or injuries involving active processes affecting 
vital organs should receive careful consideration as a 
contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  Where the service-connected condition affects 
vital organs as distinguished from muscular or skeletal 
functions and is evaluated as 100 percent disabling, 
debilitation may be assumed.  There are primary causes of 
death which by their very nature are so overwhelming that 
eventual death can be anticipated irrespective of co-existing 
conditions, but, even in such cases, there is for 
consideration whether there may be 

a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service- 
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection means, essentially, that the facts, as 
shown by evidence, establish that a particular injury or 
disease resulting in disability was contracted in line of 
duty coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 
U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
is warranted on a presumptive basis for disabilities, to 
include malignancies, shown to a degree of 10 percent 
disabling within the initial post-service year.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection is warranted for disability proximately 
due to or the result of a service- connected disability on a 
secondary basis, and for disability aggravated by a service-
connected disorder; such aggravation is compensable only to 
the degree of disability over and above the degree of 
disability which would exist without such aggravation.  38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448, 449 
(1995).  

Analysis

The appellant's claim to be "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, she has presented 
a claim that is plausible.  The appellant has submitted 
medical opinion evidence in support of her claim.  The Board 
is also satisfied that all relevant facts regarding the claim 
have been properly developed.  Following appropriate notice 
and request for any evidence in support of her claim, the 
appellant has not indicated that any evidence is available in 
addition to that already obtained.  

According to the death certificate, pertinent medical 
records, including the report of terminal hospitalization, 
and the independent medical expert's opinion in December 
1998, the veteran died from metastatic penile carcinoma.  An 
autopsy was not performed.  At the time of his death, service 
connection was in effect for diabetes mellitus, rated as 10 
percent disabling.  It is neither claimed nor shown that 
penile cancer was incurred in or aggravated by active 
service, or was caused by service-connected diabetes 
mellitus.  Nor is it disputed that the primary cause of death 
was metastatic penile carcinoma.  The appellant's essential 
claim is that diabetes mellitus served to accelerate the 
veteran's death and interfered with the treatment of penile 
carcinoma; thus diabetes mellitus was a contributory cause of 
death.  To support her claim, she has submitted medical 
opinions from Dr. Kessler and Dr. Ricciarelli. 

There is no direct medical evidence that diabetes mellitus 
required treatment other than diet during the veteran's 
lifetime; in fact there were comments in the medical records 
raising the question of whether he actually had diabetes, 
such as that he possibly had diabetes mellitus, that diabetes 
mellitus was a doubtful diagnosis and that he had borderline 
diabetes mellitus.  Nevertheless, service connection had been 
granted for diabetes.  Based on a review of the compete 
record, the independent medical expert characterized the 
veteran's diabetes mellitus as having been without the 
classical history or physical stigmata of uncontrolled 
diabetes mellitus.  


Dr. Kessler's opinion was, essentially, that diabetes 
mellitus always seemed to increase the complications 
associated with cancer treatment; however, he did not specify 
that such had occurred in the veteran's case.  He also stated 
that diabetes mellitus certainly predisposed one to 
infections and various things of that nature, but did not 
identify any infection or any related condition that the 
veteran had suffered in connection with diabetes mellitus.  
His opinion was in agreement with that of the independent 
medical expert that diabetes mellitus had not caused penile 
cancer nor had it interfered with the effectiveness of any 
treatment available for penile cancer.  He pointed out that, 
irrespective of diabetes mellitus, penile cancer patients 
tended to do very poorly.  Additionally, he felt that liver 
failure was clearly due to metastatic disease with "little 
to do" with diabetes mellitus.  Dr. Kessler did not state 
that diabetes mellitus facilitated or aggravated the fatal 
spread of cancer, although he concluded that "in a broad 
sense" diabetes mellitus had been a contributory factor in 
the veteran's death.  Despite this conclusion, diabetes 
mellitus was not listed as a condition contributing to death 
on the veteran's death certficate, which Dr. Kessler signed.  
The Board gives greater weigh to that official record than to 
Dr. Kessler's statement which, for the most part, speaks in 
generalities and does not clearly state how the veteran's 
mild diabetes contributed "in a broad sense" to his death.  

The appellant's testimony has been considered, along with her 
report of being a nurse.  However, as will be explained, the 
Board finds that the most probative evidence in this case to 
be the opinion of the independent medical expert (IME) and 
concludes that it outweighs Dr. Kessler's opinion that 
diabetes mellitus contributed to the veteran 's death and any 
similar opinion of the appellant. 

While Dr. Kessler could identify no real effect of diabetes 
mellitus on the veteran's death, the IME pointed out how the 
record militated against any effect of diabetes mellitus on 
death and specifically identified all the findings and 
laboratory values in support of the conclusion that diabetes 
mellitus was not uncontrolled or needful of treatment other 
than diet.  The IME explained why diabetes mellitus was 
borderline and referred to the clinical evidence that 
diabetes mellitus was productive of slight, at the most, 
metabolic abnormality.  The IME agreed with Dr. Kessler that 
diabetes mellitus bore no etiologic relationship with penile 
cancer and that diabetes had not interfered with or reduced 
the effectiveness of the cancer treatment, pointing out that 
the medical record did not support any intolerance of 
chemotherapy or infectious complications during the veteran's 
terminal course, and specifying that diabetes mellitus was 
not known to facilitate or aggravate metastatic spread of 
penile (or any other) cancer.  Since the IME reviewed the 
complete record, addressed specific questions posed by the 
Board, and otherwise discussed the case in detail, citing 
evidence and medical principles in support of the opinion, 
the Board finds that the IME opinion is particularly 
probative.  

Dr. Kessler is a hematologist-medical oncologist and, as 
such, he is considered well qualified to proffer an opinion 
in this case.  However, despite his credentials, the Board 
finds that his opinion is outweighed by that of the IME.  
Under the applicable criteria, Dr. Kessler's opinion supports 
no more than a casual effect on the veteran's death from 
diabetes mellitus.  His comment to the effect that diabetes 
"always seems to increase" complications from cancer 
treatment makes no distinction between the veteran's mild 
diabetes and that of a brittle, uncontrolled diabetic; nor 
does the opinion identify any complications in the veteran's 
cancer treatment that Dr. Kessler may have believed were 
caused by diabetes.  Finally, his failure to list diabetes on 
the death certificate supports the conclusion that diabetes 
played no significant role in causing or hastening the 
veteran's death. 

Dr. Ricciarelli's opinion simply was that the veteran's 
diabetes mellitus caused hidradenitis.  There was no comment 
on whether this played any role in his death.  While the IME 
differs with Dr. Ricciarelli's opinion about the connection 
between diabetes mellitus and hidradenitis, this does not go 
to the heart of the matter.  Dr. Ricciarelli does not comment 
on any connection between hidradenitis or diabetes mellitus 
and the veteran's cancer or death; thus, it does not conflict 
with the IME's opinion that hidradenitis was not related to 
metastatic penile carcinoma.  There is no medical opinion or 
evidence that refutes the IME's description of hidradenitis 
as a red herring that only served to confuse the clinicians.  
It had no influence on death.  

Accordingly, the Board finds that the preponderance of the 
competent evidence shows that the cause of death was 
metastatic penile carcinoma which was not incurred in or 
aggravated by active service, and was not caused or 
aggravated by service-connected diabetes mellitus.  By a 
preponderance of the evidence, it is shown that at most 
diabetes mellitus had some ill-defined, casual influence on 
the veteran's death and did not contribute substantially or 
materially to cause or hasten death.  Therefore, service 
connection for the cause of the veteran's death must be 
denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

